          Case 7:19-cr-00583-KMK Document 38 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANK MOSS,

                                 Movant,                          21-CV-643 (KMK)

                     -against-                                   19-CR-583-1 (KMK)

 UNITED STATES OF AMERICA,                                      ORDER TO ANSWER

                                 Respondent.

KENNETH M. KARAS, United States District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

       Within sixty days of the date of this order, the U.S. Attorney’ s Office shall file an answer

or other pleading in response to the § 2255 motion.    Movant shall have thirty days from the date

on which Movant is served with Respondent’ s answer or other pleading to file a response.

Absent further order, the § 2255 motion will be considered fully submitted as of that date.

       Movant requests the appointment of counsel.       (Pet. 13 (Dkt. No. 1).)   There is no

constitutional right to counsel in a proceeding brought under § 2255.     The Criminal Justice Act

(CJA) provides that a court may appoint counsel to an indigent person in a § 2255 proceeding

when “the interests of justice so requires.”   18 U.S.C. § 3006A(a)(2)(B).     In deciding whether

to exercise its discretion to appoint counsel under the CJA, courts in this circuit consider the

same factors as those applicable to requests for pro bono counsel made by civil litigants.       See

e.g., Zimmerman v. Burge, 492 F. Supp. 2d 170, 176 n.1 (E.D.N.Y. 2007) (citing Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989)).    Those factors include the likelihood of success

on the merits, the complexity of the legal issues, and the movant’s ability to investigate and
            Case 7:19-cr-00583-KMK Document 38 Filed 02/02/21 Page 2 of 2




present the case.    See Cooper, 877 F.2d at 172; Hodge v. Police Officers, 802 F.2d 58, 61–62

(2d Cir. 1986).

          The Court has considered those factors and finds that the appointment of counsel is not

warranted at this time.    Accordingly, the motion for the appointment of counsel is denied

without prejudice.     Movant may file another such motion at a later date.

          The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.      The

Clerk of Court is further directed to mail a copy of this order to Movant and note service on the

docket.

          All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

SO ORDERED.

 Dated:      February 2, 2021
             White Plains, New York

                                                                KENNETH M. KARAS
                                                               United States District Judge
